Mr. Justice Van Orsdel
delivered the opinion of the Court:
A number of depositions of persons living in Latrobe were taken by plaintiff. Some of the witnesses testified to statements of plaintiff to the effect that he bought the property and owned the business which they were conducting. Much of this evidence was incompetent, in that it constituted declarations of the plaintiff in interest after the purchase was made. “Of course, declarations made by the husband or father after the purchase are incompetent to control the effect of the prior transaction. But such declarations may be used by the wife or child against the purchaser to show that it was a settlement, and not a trust. And the after declarations of the nominal grantee may be used against him, but not in his favor. But the declarations must be direct and certain, and where possible should be corroborated by other facts and circumstances; for courts will not act upon mere declarations, if they are conflicting, vague, or inconsistent with themselves.” 1 Perry, Trusts, 6th ed. sec. 147.
Taking up the testimony of certain witnesses in relation to after declarations of defendant, against interest, one witness testified to seeing plaintiff give defendant the money with which to go to Pittsburg to purchase the second property, and, when plaintiff suggested that he had better go along, defendant replied, “You need not come; I am buying the property for you.” This witness is not even corroborated by the evidence of plaintiff himself, as no claim is made in his testimony that he furnished the money to purchase the second property. Another witness testified to hearing defendant casually remark that her “husband, in order to acquire this property, has worked a great deal, and he economized so hard to acquire the property that he bought the cheapest kind of bread, and ate it when it was seven or eight days old.” The same witness also testified to a statement by defendant “that she was *222going to pay the interest on the mortgage because her husband could not read or write, and that she must attend to those things for him.” Another witness testified that, while he had a portion of the property rented, he tried to chase plaintiff’s boy from the premises, when defendant remarked that he “had no right to chase the boy away because the property was still owned by his father.” Much of this evidence is discredited not only by the testimony of defendant, but by the circumstances of the case.
A number of other witnesses — bankers, business men, and others — were examined as to their understanding that the business belonged to plaintiff. This testimony is of little importance; since we are disposed to consider the case from the standpoint of plaintiff’s alleged attitude toward defendant in relation to the title of the real estate.
Viewing plaintiff’s case in the most favorable light, we have him furnishing the money with which to purchase the first piece of real estate. It will be remembered that this is all the purchase money he testified to having furnished. From this small investment, by the frugality and business tact of defendant, through a series of sales and reinvestments, a valuable estate was accumulated. It is now sought to have a resulting trust declared in favor of plaintiff to the whole estate. • His claim is not limited to the small amount of purchase money which he testifies he originally furnished. In the verified amended bill, plaintiff set out an agreement creating an express trust, which brought him dangerously near to the statute of frauds. The unverified amendment is a better worded document upon which to construct a resulting trust, in that it merely states that plaintiff, because of his illiteracy, furnished the money to purchase the real estate, “and caused the title to the property to be taken in the name of the defendant.”
There is no contention by anyone that the deeds on their face disclose any evidence of a trust, or that there is any writing in existence which declares a trust, as required by the statute of frauds. In the amended bill, plaintiff seems to have intended to set up and impress upon the deeds an express parol trust, *223and in the amendment thereof he has attempted to lay the basis for the establishment by parol evidence of a resulting trust. A parol agreement by which a resulting trust arises, affecting the title to real estate, is excepted in the statute of frauds of most States and of this District. From this it follows “that a party setting up a resulting trust may prove by parol the agreements under which the estate was purchased, and he may prove by parol the actual payment of the purchase money by himself, or in his behalf, although the deed states it to have been paid by the grantee in the conveyance.” 1 Perry, Trusts, 6th ed. sec. 137.
Resulting trusts arise by implication of law, where the purchase money is advanced by one person and the title is taken in the name of another; or “where a conveyance is made in trust declared only as to part and the residue remains undisposed of, nothing being said or declared respecting such undisposcd-of part;” or where fraud is shown. No pretense of fraud is made in this case; hence, we are remanded to the case of one person furnishing the purchase price of real estate, and having the title placed in the name of another. In respect of this class of resulting trusts arising between husband and wife, Chief Justice Alvev, in McCartney v. Fletcher, 11 App. D. C. 1, said: “An exception occurs where the purchase is made and the purchase money paid by a husband or father, and the conveyance is taken in the name of the wife or child. In such cases there is, prima facie at least, no resulting trust for the purchaser, but the purchase and conveyance will be deemed a gift, advancement, or settlement, as the case may be, for the wife or child, because of the duty or obligation of the husband or father to make provision for his wife or child. In all such cases, however, it appears to be settled, after some conflict of decision, that parol evidence, though received with great caution, and not deemed sufficient unless it be of a very clear character, is admissible to establish the collateral facts (not contradictory to the deed, unless in the case of fraud) from which a trust may legally result. 2 Story, Eq. Jur. secs. 1201, 1202; Lench v. Lench, 10 Ves. Jr. 517, 4 Kent, Com. 305. And as a re-*224suiting trust may be established by parol evidence, it may also, notwithstanding the statute, be rebutted by the same species ■ of proof; and therefore parol evidence will be admitted to prove the purchaser’s or grantor’s intention that the person to whom the conveyance was made should take beneficially. 2 Story, Eq. Tur. sec. 1202; Dyer v. Dyer, 2 Cox, Ch. Cas. 93, 2 Revised Rep. 14; Sugden, Vend. & P. chap. 15, sec. 2, pp. 615 to 628; 2 Taylor, Ev. p. 896. * * * There is one general prin-. ciple, however, that may be stated as settled, and that is that a conveyance made to a wife or child will be presumed to carry a beneficial interest, and whenever that presumption is attempted to be overcome, it can only be done by the most indubitable evidence. And where the husband, as in this case, has devested himself of the legal estate in favor of his wife, the presumption that the beneficial interest was intended to pass is so strong as to be almost irrebuttable. Indeed, in such case, there is no substantial reason for the conveyance, if not to convey the beneficial interest, as well as the mere legal title. And another principle must be kept in mind, and that is that no parol evidence can be allowed to contradict the terms of the deeds, except where they are impeached for fraud.”
This brings us to the sufficiency of the evidence in this case to overcome the legal presumption behind which defendant is intrenched, and to establish a resulting trust in favor of the husband. In our opinion, plaintiff has totally failed to prove his case. The amount of cash purchase money paid on the purchase of the second property was less than the purchase price of the first property, which plaintiff testifies he advanced. True, $7,000 was paid by defendant on the mortgage on the second property, which was paid out of the business; but it is doubtful if plaintiff could assert a resulting trust for this. Assuming,' without deciding, that he could, it is undisputed that defendant not only managed the business, but that she contributed her share toward the labor expended in conducting it. The fact, therefore, that the business contributed to the liquidation of the mortgage is not inconsistent with an original intent that the -real estate should be the sole property of the *225wife. Evidence as to who was understood to own the business may be eliminated; since, in this view of the case, the real estate is separated from the business, and plaintiff may be conceded, for the purpose of the argument, to have furnished the money with which the original piece of real estate was purchased. - We are here concerned only with the reasonable inference to be drawn from the evidence and circumstances of the case in accounting for the title being in the name of the wife throughout the whole business career of this husband and wife. The testimony of the husband is meager and most indefinite. The testimony of the witnesses, as to the casual statements of the defendant in relation to the ownership of the homo being in the husband, is not convincing. It is rebutted by the clear, decisive testimony of the defendant, and, in some instances, discredited by other circumstances clearly established by undisputed evidence. Proof of casual statements by the husband or wife as to the ownership of their home and place of business, such as has been adduced in this case, has little force in determining the status of the title. Meech v. Smithsonian Inst. 8 App. D. C. 490. Another strong inference supporting defendant’s contention that the property is hers is to be drawn from the fact that for more than ten years, extending through all the various purchases and conveyances of real estate, plaintiff acquiesced in defendant holding the title in her name. This raises a presumption, at least, of an intention to vest the title in defendant, whatever view may be entertained as to the ownership of the business in which they were engaged. Indeed, long-continued acquiescence by the cestui que trust may operate as a bar to the enforcement of a resulting trust. “Courts will not enforce a resulting trust after a great lapse of time, or laches on the part of the supposed cestui que trust, especially when it appears that the supposed nominal purchaser has occupied and enjoyed the estate.” 1 Perry, Trusts, 6th ed. sec. 141.
In no view of the case is the evidence sufficient to justify the disturbance of this title, since it wholly fails to surmount the barrier which the law has erected for the protection of the rights of defendant. We have, in considering this appeal, large*226ly disregarded the various theories relied upon in the trial below and advanced in the briefs and arguments of counsel, and adopted a course of our own, which seems to us, from, the standpoint of least resistance, to lead logically to the root of the controversy.
■ The decree is reversed, with costs, and the cause is remanded, with directions to dismiss the bill.

1Reversed and remanded.